Application for removal of Henry J. Gabb, as mayor of the village of Lake George, is denied upon the ground that any transaction which he personally has had with the municipality has not resulted in profit to himself. (Matter of Slack, 234 App. Div. 7.) There was a technical violation of the law but the proof discloses that there was no corrupt motive and no moral turpitude and removal is not merited. Hill, P. J., Rhodes and Heffernan, JJ., concur; Crapser and Bliss, JJ., dissent and vote for the approval of the referee’s report so far as it recommends the removal of the mayor on the ground that the report and evidence show that he has violated the law, and the evidence indicates that he made a profit from his transaction with the village. The proceeding for the removal of trustee A. S. Knight is dismissed on the ground that his term of office has expired. Expenses of this proceeding are to be taxed against the petitioner.